DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bongini (WO 2012/085823A1, previously cited by Applicant on IDS filed 3/5/2018).
As to claims 1-2, Bongini discloses use of a washing machine 1 having a tub 12, and laundry drum 14 inside tub 12. An electric motor 16 is controlled by the control system to set the laundry drum 14 in rotation in appropriate time and with the appropriate modalities (speed, periods of rotation, periods of pause, possible reversal of rotation, etc.) (page 6, first full paragraph). Starting or enabling execution of treatment programs are manageable through the control system (Page 8, lines 9-16). See generally Figures 13-19 for examples of varying angles at which the machine drum is inclined. Based on Bongini’s disclosure of known control of treatment programs (may include pre-wash, wash, spin, etc.), this readson executing a washing operation where the agitator rotates in reverse (i.e. agitation forward-backwards) and/or rotation of the drum (i.e. spinning). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711